[Cite as Cauthon v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-2119.]

                                      Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




NASSIR CAUTHON

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

Case No. 2010-10963-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} Plaintiff, Nassir Cauthon, an inmate incarcerated at defendant’s Mansfield
Correctional Institution (ManCI), filed this action alleging that $700.00 was withdrawn
from his inmate account when ManCI staff honored a forged withdrawal check out slip
drawn on his account during April 2010. In his complaint, plaintiff requested damages in
the amount of $2,500.00, the statutory maximum damage amount allowed under R.C.
2743.10.      Plaintiff did not offer any authority to support his argument regarding
entitlement to the damage amount claimed. The filing fee was paid.
        {¶ 2} Defendant submitted an investigation report admitting liability and
acknowledging that plaintiff suffered damages in the amount of $700.00. Plaintiff filed a
response expressing his agreement with the damage amount acknowledged.
                                      CONCLUSIONS OF LAW
        {¶ 3} 1)       In order to prevail, plaintiff must prove, by a preponderance of the
evidence, that defendant owed him a duty, that defendant breached that duty, and that
defendant’s breach proximately caused his injuries. Armstrong v. Best Buy Company,
Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding Products,
Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707.
      {¶ 4} 2)     “Whether a duty is breached and whether the breach proximately
caused an injury are normally questions of fact, to be decided . . . by the court . . .”
Pacher v. Invisible Fence of Dayton, 154 Ohio App. 3d 744, 2003-Ohio-5333,¶41;
Mussivand v. David (1989), 45 Ohio St. 3d 314, 318, 544 N.E. 2d 265.
      {¶ 5} 3)     This court in Mullett v. Department of Correction (1976), 76-0292-AD,
held that defendant does not have the liability of an insurer (i.e., is not liable without
fault) with respect to inmate property, but that it does have the duty to make “reasonable
attempts to protect, or recover” such property.
      {¶ 6} 4)     Plaintiff has the burden of proving, by a preponderance of the
evidence, that he suffered a loss and that this loss was proximately caused by
defendant’s negligence. Barnum v. Ohio State University (1977), 76-0368-AD.
      {¶ 7} 5)     Defendant is not responsible for theft committed by inmates unless
an agency relationship is shown or it is shown that defendant was negligent. Walker v.
Southern Ohio Correctional Facility (1978), 78-0217-AD.
      {¶ 8} 6)     Negligence on the part of defendant has been shown in respect to
protecting plaintiff’s property. Billups v. Department of Rehabilitation and Correction
(2001), 2000-10634-AD.
      {¶ 9} 7)     Liability on the part of defendant has been established in not
protecting the funds in plaintiff’s inmate account. Nash v. Belmont Correctional Inst., Ct.
of Cl. No. 2006-03907-AD, 2007-Ohio-4507; Walker v. Ohio Dept. of Rehab. and Corr.,
Ct. of Cl. No. 2009-05382-AD, 2010-Ohio-5821. Defendant is liable to plaintiff in the
amount of $700.00, plus the $25.00 filing fee which may be reimbursed as compensable
costs pursuant to R.C. 2335.19. See Bailey v. Ohio Department of Rehabilitation and
Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d 990.




                               Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




NASSIR CAUTHON

        Plaintiff

        v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

        Defendant

Case No. 2010-10963-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE
DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $725.00, which includes the filing fee. Court costs are
assessed against defendant.




                                           MILES C. DURFEY
                                           Deputy Clerk

Entry cc:

Nassir Cauthon, #526-674                   Gregory C. Trout, Chief Counsel
P.O. Box 788                               Department of Rehabilitation
Mansfield, Ohio 44901                      and Correction
                                           770 West Broad Street
                                           Columbus, Ohio 43222
RDK/laa
Filed 2/8/11
Sent to S.C. reporter 4/29/11